CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #614 to the Registration Statement on Form N-1A of Professionally Managed Portfolios and to the use of our report dated January 28, 2015 on the financial statements and financial highlights of BP Capital TwinLine Energy Fund and BP Capital TwinLine MLP Fund, each a series of Professionally Managed Portfolios.Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders, which is incorporated by reference into the Statement of Additional Information. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania February 27, 2015
